department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uil cc intl preno-140193-02 memorandum for ronald p rivelli chief partnerships trusts international section s cas b p from michael h frankel str branch associate chief_counsel international subject refunds of sec_1446 tax this memorandum responds to your request for advice dated date concerning refunds of sec_1446 tax withheld on behalf of foreign partners more specifically you posed the following questions whether a form 1040-nr with a different tin number than that of the form_8805 statement constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 if the 1040-nr return with form_8805 wrong tin’s constitutes a valid_return then does the return constitute a valid claim_for_refund for purposes of sec_6402 if the 1040-nr return with form_8805 wrong tin’s constitutes a valid_return and a valid claim_for_refund then can the return be considered to be in a processible form for purposes of sec_6611 conclusion sec_1 a foreign partner’s u s income_tax return that claims a refund and shows the partner’s correct tin on the return but includes a form_8805 with an incorrect tin or no tin constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the code the return constitutes a valid claim_for_refund for purposes of sec_6402 of the code preno-140193-02 the return is not in processible form for purposes of sec_6611 of the code as a result the service will not be required to pay overpayment interest until the return is in processible form facts sec_1446 of the code imposes a withholding_tax on partnerships that have effectively_connected_taxable_income allocable under sec_704 to foreign partners a partnership is required to withhold and pay over to the service the sec_1446 withholding_tax on an installment basis pursuant to procedures set forth in revproc_89_31 1989_1_cb_895 under sec_1446 each foreign_partner of a partnership is allowed a credit under sec_33 for the withholding_tax paid_by the partnership on the foreign partner’s behalf such credit is allowed for the partner’s taxable_year in which or with which the partnership taxable_year for which such tax was paid ends pursuant to revproc_89_31 as a partnership makes withholding_tax payments under sec_1446 on behalf of a foreign_partner it is required to notify the partner of the withholding_tax paid on the partner’s behalf after the conclusion of the partnership’s taxable_year and among other reporting obligations the partnership is required to submit to the service and the foreign_partner form_8805 foreign partner’s information statement of sec_1446 withholding_tax the form_8805 issued to a partner summarizes the withholding_tax paid on the partner’s behalf during the partnership’s taxable_year the foreign_partner must attach form_8805 to its u s tax_return to claim the credit described in sec_1446 the foreign_partner attaches form_8805 to the front of its u s tax_return in the same manner that the form_w-2 is attached to the u s tax_return of an employee who has earned wages subject_to income_tax_withholding therefore the foreign_partner must attach form_8805 to its u s income_tax return form 1040nr u s nonresident_alien income_tax return form 1120-f u s income_tax return of a foreign_corporation or form_1041 u s income_tax return for estates and trusts filed for the taxable_year the service periodically receives u s income_tax returns filed by foreign partners that claim a credit for the tax withheld under sec_1446 and that seek a refund for the withheld amount where the foreign partner’s correct tin is listed on the u s income_tax return filed but where the tin on the form_8805 that is attached to the u s tax_return is either incorrect or not provided the service desires guidance on the handling of such claims of credit and refunds in such situations law and analysis issue sec_6011 of the code provides that any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement preno-140193-02 according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations sec_1_6011-1 of the income_tax regulations provides that each taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting this requirement of the code although congress has granted the commissioner broad authority to determine what information should be submitted with a tax_return the issue of what constitutes a valid tax_return is frequently litigated in an early case addressing the issue the supreme court stated that perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evidences an honest and genuine endeavor to satisfy the law 293_us_172 courts have subsequently stated the criteria for a valid_return as being first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this statement of the criteria generally known as the beard formulation derives from a venerable line of supreme court cases see 293_us_172 280_us_453 the beard formulation is generally known as the substantial compliance standard if an income_tax return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment there is no bright line test to determine whether an income_tax return with an attached form that contains incorrect information or missing information is a valid_return rather courts typically apply the substantial compliance standard to the specific facts of each case in blount v commissioner the court found that a form_1040 that was filed without a form_w-2 met the substantial compliance standard and did not prevent the calculation of tax_liability see 86_tc_383 acq in result 1986_2_cb_1 in a recent service_center advice sca date we concluded that a completed form_1040 with a correct itin but with an attached form_w-2 with an incorrect ssn meets the substantial compliance standard and is a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the code in the present case we note that a form_8805 serves a similar purpose as a form_w-2 ie notifies the service and the taxpayer of tax withheld on behalf of the taxpayer therefore based on blount and sca we conclude that a completed u s income_tax return with a correct tin but with an attached form_8805 with an incorrect tin preno-140193-02 or no tin meets the substantial compliance standard and is a valid_return for purposes of sec_6501 issue sec_6402 of the code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to certain offsets refund any balance to such person sec_301_6402-2 of the regulations on procedure and administration regulations provides that credits or refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 of the regulations provides as a general_rule that all claims for credit or refund must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof sec_301_6402-3 of the regulations provides special rules for refund claims of income_tax sec_301_6402-3 provides that a properly executed individual fiduciary or corporate original income_tax return shall constitute a claim_for_refund_or_credit for the amount of the overpayment disclosed by such return to constitute a sufficient claim_for_refund the income_tax return must set forth the amount determined as an overpayment and should advise the service whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the succeeding taxable_year the purpose of the general_rule of sec_301_6402-2 of the regulations which requires taxpayers to set forth in detail each ground upon which a refund is claimed is to adequately notify the service of the grounds on which the taxpayer’s claim is based allowing the service to properly investigate the claim 325_us_293 sec_301_6402-3 provides a simplified procedure to notify the service of the grounds for the claim where the taxpayer makes a refund claim on the original or amended income_tax return for the taxable_year in such a case the taxpayer must simply set forth the amount of the overpayment and request that it be refunded or credited if the return meets the beard substantial compliance standard and the requirements of sec_301_6402-3 it will generally meet the requirements of sec_301_6402-2 see generally 548_fsupp_408 n d tex 64_f3d_1516 11th cir sumrall v united_states ustc pbig_number d colo preno-140193-02 in the present case the form 1040nr form 1120-f or form_1041 meets the beard substantial compliance standard sets forth an amount claimed as an overpayment and advises the service whether the overpayment shall be refunded to the foreign_partner although the attached form_8805 shows an incorrect tin or no tin the service is adequately notified of the grounds for the foreign partner’s claim on the return therefore the return constitutes a valid claim_for_refund however the service cannot determine from the return that the foreign_partner made an overpayment because the service cannot verify from the form_8805 that the tax reported on the return as withheld by the partnership on behalf of the foreign_partner is properly attributable to the foreign_partner until the mismatch between the tin on the u s income_tax return and the tin on form_8805 has been satisfactorily resolved the service cannot determined that a person made the overpayment that must be refunded under sec_6402 of the code if the service does not issue the refund the foreign_partner may file a suit_for_refund under sec_6532 once the service renders a decision on the claim provided the applicable_period of limitations has not expired if the service does not render a decision the partner may file a suit_for_refund beginning months after the date the claim_for_refund is filed issue sec_6611 of the code provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 of the code provides that in the case of a return filed after the last date prescribed for filing the return determined without regard to extensions no interest shall be allowed or paid for any day before the date on which the return is filed sec_6611 of the code provides that if any overpayment_of_tax is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment sec_6611 of the code provides that for purposes of sec_6611 and sec_6611 a return shall not be treated as filed until it is filed in processible form a return is in processible form if it is filed on a permitted form and it contains the taxpayer’s name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return preno-140193-02 the legislative_history to sec_6611 formerly sec_6611 states the committee believes that it is inappropriate to require that the united_states pay interest on amounts prior to the time it has notice that it owes such an amount thus no interest is payable with respect to any overpayment until the secretary can determine that such an overpayment exists by way of a notice of such overpayment being filed in processable sic form see s rep no vol 97th cong 2d sess sec_301_6611-1 of the proposed_regulations on procedure and administration provides that the term return includes all components of the return a component of the return is a required attachment supporting document or schedule required by the return whether or not the information from the document or schedule appears on the return itself supporting documents and schedules include for example form_w-2 schedule d form_3903 schedule g form_3468 and form_4625 sec_301_6611-1 of the proposed_regulations provides that the return must contain the taxpayers name address identifying number and authorized signature and sufficient required information on the return and its components to permit the mathematical verification of the tax_liability as shown on the return the regulations further provide that in the case of a component of the return this information is required only to the extent required by the component according to the court in the columbia gas system inc v united_states m athematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir although a u s income_tax return with a foreign partner’s correct tin but with a form_8805 with an incorrect tin or no tin appears to fall within the statutory definition of a return in processible form ie the return is filed on the proper form contains a name address identifying number is signed and contains all the required schedules it is not a return from which the service can determine that such an overpayment exists see senate_finance_committee report supra until the mismatch between the tin on the u s income_tax return and the tin on form_8805 has been satisfactorily resolved the service cannot determined that a person made the overpayment that must be refunded under sec_6402 a u s income_tax return with a foreign partner’s correct tin but with a form_8805 with an incorrect tin or no tin does not meet the mathematical verification test because preno-140193-02 the form_8805 does not provide sufficient information to allow the service to corroborate the mathematics and data reported by the partner on the return form_8805 is a component of the return and if the form_8805 has an incorrect tin or no tin the return is not in processible form pursuant to sec_301_6611-1 the service requires the correct tin on the form_8805 so that it can verify that the tax reported on the return as withheld by the partnership on behalf of the foreign_partner is properly attributable to the foreign_partner without the correct tin on the form_8805 the service cannot determine without undue burden that the attached form_8805 relates to the foreign_partner as a result the return is not in processible form for purposes of sec_6611 and overpayment interest will not begin to accrue until the return is in processible form the service should promptly notify the foreign_partner that a form_8805 with a correct tin must be filed to make the return in processible form once the service receives the form_8805 with a correct tin that matches the tin on the income_tax return the return will be in processible form for purposes of sec_6611 if the service issues the refund within days from the date the return is in processible form the service will not owe overpayment interest on the refund if the service issues the refund after days from the date the return is in processible form the service will owe overpayment interest on the refund from the date the return is in processible form see sec_6611 if you have further questions concerning the above matters please contact our office at
